Citation Nr: 1205225	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a November 2004 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disability.  In a September 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disability.  

In September 2008, the Board remanded the matter for the purpose of affording the Veteran the opportunity to appear at a Board hearing, as he had requested.  In October 2008, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In January 2009, the Board remanded the Veteran's the claims for further evidentiary development including to provide proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) and to obtain VA treatment records from 1978 to 1983.  In January 2011, the Board found that the instructions of the remand were substantially complied with regarding the Veteran's psychiatric claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also found that the Veteran had submitted new and material evidence sufficient to reopen the psychiatric claim.  However, the low back disability claim was remanded again because the Veteran was not provided sufficient notice to reopen that claim, and therefore, remand was required to ensure substantial compliance with the instructions of the January 2009 remand.  See Stegall, 11 Vet. App. 268.  The Board also remanded the reopened claim of service connection for a psychiatric claim to afford that Veteran a VA examination.  The January 2011 remand has been substantially complied with and the Board now may proceed with appellate review.  Id.  

Finally, during the Veteran's October 2008 video hearing, the Veteran, through his representative, raised an issue of service connection for a traumatic brain injury.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, it is REFERRED to the AOJ for proper adjudication.  


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO denied service connection for a low back disability, finding that there was no evidence of a disability during service or within one year of service discharge.  

2.  Evidence received since the February 1979 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  The Veteran's psychiatric disability was not noted on service entrance.  

4.  There is no evidence that a psychiatric disability was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The February 1979 rating decision, which denied service connection for a low back disability, is final; evidence received since February 1979 in relation to this claim is new and material, and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

2.  A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect solely to the petition to reopen the service connection claim for a low back disability, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Since the benefit sought on appeal is being granted, any deficiencies in notice were not prejudicial to the Veteran.

Prior to initial adjudication of the Veteran's service connection claim, the Veteran was not afforded a notification letter.  Letters dated in August 2004, February 2006, August 2007, February 2009, and February 2011 satisfied the elements under the duty to notify provision.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  The Board finds that the Veteran has not been prejudiced by the late notification found in these letters as adequate notice was sent, the Veteran was given additional time to submit evidence and argument, and the matter was readjudicated in supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained.  The Veteran has at no time identified outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Following the January 2011 remand, the Veteran was afforded a VA examination in February 2011 to assess the nature and etiology of his psychiatric disorder.  The Board finds that the examination is adequate and the etiological opinion is sufficient as it is based upon a review of the pertinent evidence, to include the Veteran's claims file, and adequately addresses the matters indicated in the prior Board remand.  Specifically, the Board requested that the examiner address whether the Veteran's psychiatric disorder was caused or aggravated by service and provide a well-reasoned etiological opinion.  The examiner found that, despite the various medical records referencing a psychiatric problem either before or during service, it was less likely than not that the Veteran's psychiatric disability was related to service.  The examiner discussed the various reasons that he came to these conclusions.  As such, this medical opinion is adequate, and the duty to assist has been satisfied.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. 295.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case

II. New and Material Evidence

In this case, a claim for service connection for a low back disability was denied by the RO in a February 1979 rating decision.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 20.1103 (2011).  In August 2007, the Veteran filed a petition to reopen his claim.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)
For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1979 decision, the claims file included the Veteran's service treatment records and VA medical records to include a January 1979 VA examination.  The Veteran's service treatment records include a November 1975 induction examination report on which the Veteran denied having ever had recurrent back pain and on which the clinical evaluation of the Veteran's spine was normal, and the examiner noted no findings relating to the spine or low back.  In February 1976, the Veteran complained of vague discomfort in the lower abdomen and of a one-week history of low back pain after arising in the morning.  The impression after examination was chronic prostatitis for which treatment was provided throughout 1976.  

Service treatment records also reveal that in December 1976 and January 1977 the Veteran complained of right hip and back pain.  The impression was slowly resolving muscle strain, and he was put on a temporary profile in December 1976 for 21 days during which he was not to lift over 35 pounds.  December 1976 x-rays were noted on the report to be "suboptimal" and "incomplete".  No lateral of the lumbosacral spine was seen, and the anterior-posterior (AP) view was grossly unremarkable.  January 1977 x-rays were negative.  Later in January 1977, the Veteran stated that he was hit in the back with a 55 gallon oil drum two months prior and that he had had x-rays and no fracture was shown.  A January 1977 physical therapy consultation report reflected a provisional diagnosis of old contusion of the lumbosacral area.  The examiner noted tenderness of the right iliac crest and posterior iliac spine, and pain was increased with hyperflexion and hyperextension of the lower extremities.  A February 1977 orthopedic clinic consultation report showed that the Veteran continued to complain of persistent low back pain with no pathology or abnormality found.  He was put on a temporary profile for his low back pain in February 1977 which precluded running or lifting over 20 pounds.  The Veteran's September 1978 separation examination reveals a clinically normal spine.  He expressly denied any recurrent back pain at that time.  

On a January 1979 VA examination report, the examiner noted that the Veteran was treated in service for back strain.  On examination, his lumbar spine range of motion was normal.  The diagnosis was a history of acute back sprain.  An x-ray report showed a negative lumbar spine.

In the February 1979 decision, the RO acknowledged the Veteran's history of back strain during service and noted no complication.  The RO also noted that the January 1979 VA examination revealed normal range of motion and function of the back and found only a history of back strain.  In so finding, the RO determined that service connection was denied as the Veteran did not suffer from a current disability.  

Since the February 1979 decision, evidence that has been added to the claims file relating to a low back disorder includes the Veteran's own lay statements and medical records from the VA Medical Center in Minneapolis, Minnesota, dated from April 1979 to March 2011.  

VA treatment notes dated from September 1983 show complaints of lower back pain.  In a February 2003 VA treatment note, the Veteran was diagnosed with bilateral pain consistent with muscular pain with no evidence of other etiology.  A February 2003 x-ray showed no acute disease or fracture.  In a July 2005 treatment note, the Veteran again complained of bilateral hip pain which radiated into his knees and back.  Radiographic evidence showed sacroiliac fusion with positive sacroiliac pain, suggestive of a spondylarthropathy.  A February 2006 treatment note indicates that his back pain continued and a separate February 2006 orthopedic consult note provides that the Veteran's lumbar pain may be due to his degenerative joint disease of his bilateral hips.  An October 2005 treatment note assessed the Veteran with degenerative disc disease with spurring at L2-3 and narrowing at L5-S1 with vacuum disc and retrolisthesis.  This note showed the sacroiliac joints were not well seen and appeared to be fused superiorly which indicates ankylosing spondylitis.  
The Veteran has also submitted numerous lay statements and testimony to support his claim. The Veteran has maintained that he was struck by a 55 gallon oil drum which injured his back, caused him to seek in-service treatment, and caused continued back pain since service separation.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, medical evidence is often required to diagnose a medical disorder or render an opinion as to the cause or etiology of a current disorder because the Veteran does not have the requisite medical knowledge or training to render a diagnosis or determine a cause unless a condition may be diagnosed by its unique and readily identifiable features and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In this case, the RO denied the Veteran's low back disorder in February 1979 because the Veteran did not suffer from a current disability as evidenced in a January 1979 VA examination.  Since the February 1979 rating decision, new and material evidence has been received to reopen the claim for a low back disorder.  In particular, the medical evidence establishes that the Veteran has continued to complain of low back pain and has been diagnosed with degenerative disc disease.  Further, the Veteran's service treatment records indicate that he complained of low back pain in January 1977 and February 1977.  Finally, the Veteran's competent lay statements and the VA treatment records of continued low back pain provide a potential link by means of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  This evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a low back disorder must be granted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran seeks service connection for his psychiatric disorder.   Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's November 1975 service enlistment examination report reflected that the Veteran was found to psychiatrically normal.  His service treatment records are silent for treatment of a psychiatric problem.  The only indication of a potential psychiatric problem is noted in the September 1978 Report of Medical History included in the September 1978 separation examination report where the Veteran checked boxes indicated that he had or had had "frequent trouble sleeping" and "nervous trouble of any sort".  The examiner noted nothing in regard to this history.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the presumption of soundness is for application as the examination at the time of his enlistment evaluated his psychiatric system as normal, there were no findings relevant to a psychiatric disorder.  
As will be discussed below, however, a July 2002 private psychiatric evaluation from Dr. A.S.K., conducted in connection with a claim by the Veteran for disability benefits from the Social Security Administration (SSA), reflected that the Veteran provided a history of having had problems with psychotic behavior and thinking since childhood.  Dr. K. diagnosed with schizophrenia in July 2002.  

The Veteran's service treatment records include a November 1977 treatment note which shows a diagnosis of post-concussion syndrome following a complaint of intermittent headaches and occasional ringing in his right ear.  As noted above, the September 1978 Report of Medical History reflects that the Veteran complained of trouble sleeping and nervous trouble.  On his separation examination, the examiner indicated that his psychiatric system was normal.

The Veteran was afforded a VA examination in January 1979 where the examiner noted no specific psychiatric complaints but diagnosed a history of post-concussion syndrome.  

VA medical records indicate that the Veteran was first diagnosed with psychoneurosis in April 1979, within one year of service separation.  In a May 1983 medical certificate, the examiner noted that the Veteran suffered from passive-aggressive personality.  In a May 1986 VA treatment note, the Veteran was diagnosed with major affective disorder.  The Veteran was first hospitalized in May 1986 for psychiatric problems, to include a very low mood, occasional suicidal ideation, anhedonia, decreased appetite, frequent awakening, isolation, auditory hallucination, and paranoia.  

In a February 1990 intake evaluation, the Veteran indicated that he experienced some problems with auditory, tactile, and visual hallucinations, and difficulty sleeping during service.  He was diagnosed with atypical psychosis at that time.  The examiner indicated that the Veteran presented a puzzling picture since he was bothered by hallucinations but was able to adapt and maintain gainful employment for a number of years, which could explain his ability to continue on active duty without complaints of problems.  In a December 1991 mental health narrative summary, the Veteran indicated that his psychiatric disorder began while he was in service.  He was diagnosed with schizophrenia, paranoid type at that time.  VA treatment records dated to March 2011 indicate that the Veteran continued to seek treatment for schizophrenia.  

A July 2002 private psychiatric evaluation from Dr. A.S.K., conducted in connection with his claim of SSA disability benefits, indicated that the Veteran provided a history of problems with psychotic behavior and thinking since childhood.  Dr. K. diagnosed with schizophrenia.  A following private psychiatric evaluation, dated in August 2002, provides that the Veteran had been hospitalized six times through the VA for recurring psychotic breakdowns manifested by hallucination.  

Following the January 2011 Board remand, the Veteran was afforded a VA examination to assess the nature and etiology of his disability.  In a February 2011 VA examination report, the examiner noted review of the claims file.  The Veteran was diagnosed with schizoaffective disorder, depressed type.  The examiner then opined that it is less likely as not that the Veteran's schizophrenia had its clinical onset in service, was aggravated by active duty, or is related to active duty.  The examiner reasoned that while the service records note some concern of nervousness, the Veteran was never treated and the nature of his nervousness was never discussed or explained in the September 1978 Report of Medical History.  The examiner also noted that the April 1979 diagnosis of "psychoneurosis" is a term that is extremely vague and does not generally entail psychotic symptoms.  The examiner pointed to a January 1979 neurological examination where there was no mention of any psychiatric concerns.  

The examiner noted that the 1986 VA initial examination noted some psychotic symptoms for about one or two years.  There was no mention of a history of psychotic symptoms prior to that time.  The examiner also pointed to a March 1990 intake report where the Veteran indicated a history of hearing voices during service and provided that this was the first indication that the Veteran had schizophrenic symptoms in service.  It was also noted that the Veteran did not recall having any mental health treatment between 1979 and 1986.  The examiner stated that if the Veteran had experienced psychotic or other significant signs of schizophrenia in 1979, he opined that they would have been noted as "they are, by definition, quite stark."  The examiner then provided that the best estimate for onset of psychotic symptoms appeared to be 1983-1984.  As provided above, the Board finds that the February 2011 VA examination is adequate and the examiner's findings, persuasive.  

The Veteran has also maintained that he suffered from psychiatric problems during service, to include occasional auditory hallucinations.  He opined that the morphine he was administered for the concussion he sustained during service caused him to develop his psychiatric disorder.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007)(unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to psychiatric disability.  

But unlike the varicose veins in Barr or the dislocated shoulder in Jandreau, a psychiatric condition is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372.  The Veteran is not competent to offer a diagnosis or provide an opinion as to the etiology of his psychiatric disability.  The Board also finds that the Veteran is not an accurate historian with regard to his condition.  Specifically, the Veteran noted during his Board hearing that he started to experience occasional auditory hallucinations during service.  He testified to seeking treatment for his headaches during service.  However, service treatment records expressly found no psychiatric problem.  His complaints of nervousness during his separation examination were not discussed by the examiner, and the January 1979 VA examination found no psychiatric problems nor did the Veteran complain of such.  This inconsistency weighs against the Veteran's credibility with regard to the onset of the symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In this regard the Board notes that the history he provided on one occasion to Dr. K. in July 2002 of having psychiatric problems since childhood does not constitute the clear and unmistakable evidence necessary to rebut the presumption of soundness upon entrance onto active duty.  Accordingly, the claim must be considered on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  With regard to the complaints of the Veteran upon service separation of trouble sleeping and nervous trouble, the Board concludes that these complaints do not constitute persuasive evidence on which to conclude that a psychiatric disorder had its onset in service.  Rather, because it is consistent with the other evidence of record and is based on a review of the evidence, the Board places more probative weight on the VA examiner's opinion that the time of onset of the psychiatric disorder was more likely around 1983-84 at earliest.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As provided above, the evidence shows that the Veteran suffered from a concussion during service, and an April 1979 VA treatment record noted "psychoneurosis", but the evidence does not a psychosis within one year after service separation.  In this regard, the VA examiner noted that the April 1979 diagnosis of "psychoneurosis" is a term that is extremely vague and does not generally entail psychotic symptoms.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disability.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disorder is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disability is denied.  


REMAND

Reasons to Remand:  To obtain a VA examination in connection with his reopened claim for service connation for a low back disorder.   

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As provided above, the Veteran was diagnosed with degenerative disc disease in October 2005 and therefore has a current disability.  The Veteran's service treatment records provide that in January 1977 the Veteran sought treatment for low back pain as a result of a 55 gallon oil drum hitting him in the back.  He continued to seek treatment for this low back pain and was put on a temporary profile in February 1977.  The Veteran's separation examination dated in September 1978 reveals a clinically normal spine, and the Veteran expressly denied any recurrent back pain at the time of separation.  

The Veteran has submitted numerous lay statements to support his claim. The Veteran has maintained that he was struck by a 55 gallon oil drum which injured his back, caused him to seek in-service treatment, and caused continued back pain after service.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board observes that the post-service records show complaints of back pain shortly after service separation.  In that regard, in December 1978, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a low back disability.  In a January 1979 VA examination, the Veteran's lumbar spine was found to be normal and the lumbar spine x-rays were negative for any abnormal findings.  The diagnosis was history of acute back strain.  VA treatment records show that the Veteran sought treatment for complaints of low back pain starting in 1983 and was diagnosed with degenerative disc disease of the lumbar spine in 2005.  

In this case, however, the Veteran has not yet been afforded a VA medical examination for the purpose of addressing the etiology of his current low back disability.  Given the Veteran's assertions of continued low back pain both during and after service, the Board finds that a VA medical examination is necessary prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4)(2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)(discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination to assess the nature and etiology of his current low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion, based on all the evidence of record, as to whether it is as least as likely as not that any current low back disability had its onset in service or is otherwise related to the Veteran's active service or any incident therein.  In basing the opinion on all the evidence, the examiner should note that the Veteran's lay evidence includes his statements that he has continued to experience low back pain both during and after service, and he is considered competent to attest to matters of which he had first-hand knowledge such as the on-set and continuity of symptomatology after service separation.  The report of examination should include a complete rationale for all opinions rendered.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All studies or tests deemed necessary by the examiner should be performed.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  The RO should then readjudicate the claim.  If such action does not resolve the claim in the Veteran's favor, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


